t c memo united_states tax_court steven edward ellison and stacy suzanne ellison petitioners v commissioner of internal revenue respondent docket no filed date steven edward ellison and stacy suzanne ellison pro sese kimberly l clark and catherine j caballero for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency to petitioners determining deficiencies in income_tax and accuracy-related_penalties after 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to continued concessions the remaining issues for decision are whether petitioners for tax years and taxable years at issue had unreported schedule c gross_receipts of dollar_figure dollar_figure and dollar_figure respectively are entitled to deductions claimed on schedules c for business use of home in any amount are entitled to deductions claimed on schedules e supplemental income and loss for rental real_estate losses of dollar_figure dollar_figure and dollar_figure respectively and are liable for sec_6662 accuracy-related_penalties findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in washington state when the petition was filed continued the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2before trial the parties agreed that petitioners are entitled to a deduction on schedule a itemized_deductions for mortgage interest of dollar_figure for an additional deduction on schedule a for taxes of dollar_figure for charitable_contribution deductions of dollar_figure dollar_figure and dollar_figure for and respectively and a capital_loss deduction of dollar_figure for the parties also agreed that petitioners are not entitled to their claimed schedule a miscellaneous deduction of dollar_figure for finally the parties agreed to reduce petitioners’ gross_receipts related to the redmond property reported on schedules c profit or loss from business by dollar_figure and dollar_figure for and respectively respondent audited petitioners’ tax returns and using statements made by petitioners and the bank_deposits method determined that after concessions petitioners had unreported schedule c gross_receipts of dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent verified that the bank accounts subject_to respondent’s analysis were used by petitioners in conjunction with their rental real_estate activity and held deposits of rental income and taxable interest petitioners attached forms expenses for business use of your home to their original and amended and tax returns and claimed home_office expense deductions of dollar_figure dollar_figure and dollar_figure respectively respondent did not accept petitioners’ amended returns for and at no point during either the audit or trial have petitioners provided or introduced any documentation substantiating their reported home_office expenses nor did they allow the revenue_agent to view the purported home_office space petitioners listed seven rental properties on schedules e of their tax returns and made elections on their original tax returns to treat all interests in rental real_estate as a single rental real_estate activity for those years sec_1_469-9 income_tax regs provides that this election must be filed with the taxpayer’s original tax_return for the taxable_year petitioners claimed on schedules e rental real_estate loss deductions of dollar_figure dollar_figure and dollar_figure for and respectively petitioners prepared activity logs for their rental_real_estate_activities of their total reported hours big_number big_number and big_number for and respectively petitioners reported and dollar_figure hours attributable to their redmond property one of the seven properties for and respectively respondent analyzed petitioners’ activity logs and determined that they were entitled to total possible qualifying work time attributable to their claimed rental real_estate activity of only and dollar_figure hours for and respectively we find no credible_evidence to increase these hours petitioners concede on brief that stacy ellison hired professionals supervised work reviewed plans inspected completed work and supervised there is no credible_evidence however to determine either the number of petitioners’ work hours attributable to each property or whether petitioners’ participation constitutes substantially_all of the participation for any property 4respondent’s calculation of total possible qualifying work time includes hours attributable to the redmond property petitioners did not introduce any credible_evidence to substantiate their reported hours attributable to the redmond property in excess of the hours respondent allowed mrs ellison claimed dollar_figure hours worked in on the development of a subdivision subdivision project but did not provide any credible testimony or introduce any documentary substantiation to verify those claimed hours in addition to petitioners’ time spent on their rental real_estate activity mrs ellison by her own admission worked and hours as a part-time instructional assistant at the sexton mountain middle school during and respectively the redmond property was not held for rent in but it was rented in and to various tenants for an average of seven days or less petitioners rented the dawn street property one of the seven properties to todd fauvelle steven ellison’s brother in and and reported rental income of dollar_figure dollar_figure and dollar_figure from that property respectively the stated monthly rent for the dawn street property during the taxable years at issue was dollar_figure accordingly mr fauvelle did not pay fair market rent for the dawn street property for on date respondent sent petitioners a notice_of_deficiency that disallowed petitioners’ claimed deductions for business use of a home for disallowed petitioners’ claimed rental real_estate loss deductions from rental properties for because respondent determined that petitioners’ rental real estate activity was passive within the context of sec_469 but allowed an amount as determined under sec_469 determined that petitioners had unreported schedule c gross_receipts for and determined that petitioners were liable for sec_6662 accuracy-related_penalties for petitioners timely filed a petition for redetermination opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 respondent established that petitioners owned the bank accounts included in respondent’s bank_deposits analysis and that those bank accounts were used by petitioners in conjunction with their rental real_estate activity and held deposits of rental income and taxable interest accordingly the determinations in the notice_of_deficiency are entitled to the general presumption of correctness 596_f2d_358 9th cir stating that the 5the internal_revenue_service may but is not statutorily required to accept amended returns see 211_f3d_504 9th cir aff’g tcmemo_1998_297 respondent did not accept petitioners’ amended returns for and commissioner may not rely on the presumption of correctness with regard to a deficiency determination unless that determination is supported by a minimal evidentiary foundation such as showing a taxpayer’s bank_deposits rev’g 67_tc_672 petitioners bear the burden of proving by a preponderance_of_the_evidence that respondent’s determination of unreported income is arbitrary or erroneous 293_us_507 87_tc_74 deductions are a matter of legislative grace 308_us_488 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 292_us_435 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability the burden_of_proof may shift from the taxpayer to the commissioner as to that factual issue sec_7491 the shifting of the burden_of_proof however is conditioned upon the taxpayer’s first demonstrating that he meets the requirements of sec_7491 including substantiating any item as required by the code maintaining all records required by the code and cooperating with the commissioner’s reasonable requests for witnesses information documents meetings and interviews see sec_6001 sec_1_6001-1 income_tax regs in this case the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact the commissioner bears the burden of production with respect to any accuracy-related_penalties under sec_6662 see sec_7491 116_tc_438 once the burden of production is met the taxpayer bears the burden_of_proof including the burden of proving reasonable_cause for his underpayment of federal_income_tax see rule a higbee v commissioner t c pincite ii unreported gross_receipts petitioners were required but failed to maintain adequate_records see sec_6001 the commissioner’s use of the bank deposit s method for computing unreported income has long been sanctioned by this court when a taxpayer fails to keep adequate books_and_records 102_tc_632 see sec_446 94_tc_654 bank_deposits are prima facie evidence of income tokarski v commissioner t c pincite the bank_deposits method assumes that all deposits into a taxpayer’s account are taxable unless the taxpayer can show that the deposits are nontaxable and the government must take into account any non- taxable source of which it has knowledge 335_f2d_671 5th cir see 96_tc_858 aff’d 959_f2d_16 2d cir petitioners have not proved that respondent’s analysis was erroneous nor have they introduced credible_evidence substantiating that several of their deposits were loan repayments nontaxable deposits overpayment refunds or merely money shifted between family members- -all of which they argued accordingly we sustain respondent’s determinations of unreported gross_receipts for iii sec_280a deductions sec_280a generally disallows deductions attributable to a dwelling_unit used by the taxpayer as a residence during the taxable_year a dwelling_unit is used as a residence if the taxpayer or a family_member uses it for personal purposes for more than the greater of days during a year or of the number of days the residence is rented at fair market rent that year but not if the taxpayer rents the residence to a family_member who pays fair market rent and uses the unit as a principal_residence sec_280a a a see sec_267 defining family_member sec_280a provides that a taxpayer may deduct expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer a deductions for losses attributable to the dawn street property petitioners rented the dawn street property to mr fauvelle mr ellison’s brother who did not pay fair market rent for the property therefore mr fauvelle’s use of the dawn street property is personal and is attributed to petitioners see sec_267 sec_280a a accordingly deductions attributable to the dawn street property are limited to the extent of rental income and we need not determine whether the losses or deductions are passive see sec_280a sec_469 b home_office expense deductions petitioners bear the burden of proving entitlement to a home_office expense deduction but have not produced any credible testimony nor introduced credible documentary_evidence to substantiate that they used a portion of their dwelling_unit regularly and exclusively for business purposes accordingly petitioners are not entitled to home_office expense deductions for tax years iv sec_469 losses from rental real_estate activity taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 generally an individual is not entitled to a deduction for a passive_activity_loss for the year in which that loss is sustained see sec_469 a passive_activity is a trade_or_business in which the taxpayer does not materially participate id subsec c except as provided in sec_469 the term passive_activity includes any rental_activity regardless of whether the taxpayer materially participates id paras see sec_1 1t e ii a temporary income_tax regs fed reg date defining rental_activity to exclude tangible_property where the average period of customer use for that property is seven days or less sec_469 provides that rental activities of certain taxpayers in real_property trades_or_businesses sometimes referred to as real_estate professionals are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 if the taxpayer performs more than one-half of the personal services during the year in real_property trades_or_businesses in which the taxpayer materially participates and performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 see sec_1_469-9 income_tax regs in the case of a joint_return either spouse must separately satisfy both requirements sec_469 a taxpayer can establish material_participation by satisfying any one of the seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see id para f fed reg detailing the methods of proof an individual can use to establish participation in an activity each interest in rental real_estate is treated as a separate rental real_estate activity unless the taxpayer makes an election by filing a statement with the taxpayer’s original tax_return for the taxable_year to treat all interests as a single rental real_estate activity sec_1_469-9 g income_tax regs petitioners filed an election with each of their original tax returns to treat all interests in rental real_estate as a single rental real_estate activity the redmond property which was not held out for rent in had an average customer use of seven days or less in and and therefore it is not a rental_activity for purposes of sec_469 see sec_1_469-1t temporary income_tax regs supra petitioners have not introduced credible_evidence to substantiate that they meet any of the material_participation requirements in sec_1_469-5t temporary income_tax regs supra in regard to the redmond property accordingly the losses attributable to the redmond property are passive under sec_469 and petitioners are not entitled to offset those losses against their other income except to the extent determined by respondent under sec_469 the hours attributable to the subdivision project are not included in determining whether mrs ellison was a real_estate_professional because petitioners did not provide any credible testimony nor introduce any credible documentary_evidence to substantiate that mrs ellison meets any of the material_participation requirements in sec_1_469-5t temporary income_tax regs supra for the subdivision project regardless of whether the hours attributable to the redmond property are included in the determination of whether mrs ellison was a real_estate_professional petitioners’ logs substantiating their claimed hours are not credible nor is their testimony regarding the accuracy of the logs because the logs exaggerate time spent performing rental_real_estate_activities specifically the logs include nonqualifying hours such as driving time time taken to log journal entries time before petitioners owned a property and time before petitioners attempted to rent a property the logs also fail to account for mealtime and personal time we see nothing in the record to change respondent’s determination that mrs ellison spent and dollar_figure hours performing rental_real_estate_activities in and respectively therefore neither petitioner qualifies as a real_estate_professional because neither performed more than one- half of the personal services during the taxable years at issue in real_property trades_or_businesses in which he or she materially participated petitioners’ rental real_estate activity is therefore passive and they are not entitled to offset losses against their other income except to the extent determined by respondent under sec_469 6taxpayers bear the expense of commuting driving time because it is a personal_expense unless an allocation for additional expenses can be made between personal and business_expenses see 413_us_838 petitioners have not introduced any credible_evidence to substantiate their assertion that mrs ellison performed any business activities during the claimed driving time 7nor do we find that either petitioner performed more than hours during the taxable years at issue in real_property trades_or_businesses in which he or she materially participated v sec_6662 penalties determined against petitioners sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 if the rule_155_computations confirm substantial understatements for the taxable years at issue then respondent has met his burden of producing evidence that the penalties are justified see sec_7491 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioners were required but failed to maintain adequate logs and records to document their gross_receipts and substantiate their deductions accordingly we find that petitioners’ underpayments of federal_income_tax were also attributable to negligence the taxpayer may rebut evidence that a sec_6662 accuracy-related_penalty is appropriate if he can demonstrate reasonable_cause for the underpayment and that he acted in good_faith with respect to the amount_paid sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners admit that the penalties make sense but that they should nonetheless be excused petitioners have not satisfied their burden of proving reasonable_cause for their underpayments of federal_income_tax see sec_6664 we therefore hold that if the rule_155_computations confirm substantial understatements petitioners are liable for the penalties respondent determined for underpayments attributable to both negligence and substantial understatements of income_tax under sec_6662 and b and we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
